McKENNA, Circuit Judge.
Tbis is an action for an infringement of patent for an improvement in street cable railways, issued to Andrew J. Hallidie, September 26, 1876, and assigned to appel-lee. Tbe patent recites that tbe “invention relates to.that class of street railways in wbicb tbe cars are propelled along the track by means of an endless rope or chain;” but such railroads are now very familiar, and need no long description. Tbe inventor says:
“This system of propelling railway, ears has long been used upon uniform, planes. Sometimes these planes were inclined, and sometimes they were horizontal; but previous to my invention it was never made available for long lines of railway which passed over changing levels, or for propelling the cars over steep inclines, in the length of a road which was operated by horse or other power at either end of the line, so that the same car could proceed from one system of propulsion to the other without trouble or delay. My invention is intended to accomplish this object by providing a separate truck or car, which I call a ‘dummy’ for supporting and carrying the gripping device, and which will be a permanent part of the road, while the car to be propelled is simply connected by a coupling with this car or dummy, so that it can be disconnected and run upon another track without disarranging any of the mechanism connected with the gripper.”
Tbe appellant (respondent in tbe court below) urges, among other defenses, that tbe patent is void for want of invention, and that it bas been anticipated. Tbe infringement of tbe patent consists solely of placing tbe gripping device on a “dummy” car, and attaching tbe latter to one of tbe carrying cars. In view of tbe state' of tbe art, as disclosed by tbe evidence and in common knowledge, we do not think tbis involved invention.
Judgment and decree reversed, and cause remanded, with directions to dismiss tbe bill.